           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

JAMES McALPHIN
ADC #88328                                                   PLAINTIFF

v.                      No. 5:18-cv-213-DPM

KENNETH HOLDER, Doctor, ADC,
East Arkansas Regional Unit, et al.                        DEFENDANTS

                            JUDGMENT
     1. McAlphin' s claims against Defendants Christopher, Taylor,
Carroll, the Arkansas Department of Correction, Payne, Stevens,
Shipman, McHan, Bland, Woods, Correct Care Solutions, and
Mansfield are dismissed without prejudice.
     2. The spine-related claims against Defendants Holder and
Stukey exhausted in Grievances VSM 17-1242 and VSM 17-1718 are
dismissed with prejudice. All other claims against Holder and Stukey
are dismissed without prejudice.
                                     ~       $d.o-.t/f:.
                                   D .P. Marshall J f.
                                   United States District Judge

                                      ~o Joµ vMY J..0J.O
                                               l
